235 F.2d 48
Tony VOCI, Appellant,v.William C. STORB, AL Farkas and Frank Matt.
No. 11874.
United States Court of Appeals Third Circuit.
Argued June 7, 1956.Decided June 13, 1956.

Benjamin R. Donolow, Philadelphia, Pa., for appellant.
William J. Woolston, Philadelphia, Pa.  (Julian E. Goldberg, Philadelphia, Pa., on the brief), amici curiae for American Civil Liberties Union, Greater Philadelphia Branch.
William C. Storb, Lancaster, Pa., for appellees.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from the dismissal of the plaintiff's petition for an injunction.  The plaintiff sought to enjoin the defendants, two police officers and the commonwealth's attorney, 'from using as evidence any testimony * * * concerning the alleged telephone conversations of complainant in any proceedings now pending or which may hereafter be brought against complainant * * *' and an order directing the defendants 'to suppress all evidence based on wire tapped telephone conversations * * *' It will be noted that both prayers for relief are directed to the use of the alleged information or testimony gained by wire tapping in court proceedings against the plaintiff.  He says that his rights are given by the Federal Communications Act, 605, 47 U.S.C.A. 605.


2
We are unable to see any distinction between the problem of the propriety of federal intervention at this stage presented in this case and that in Stefanelli v. Minard, 3 Cir., 1950, 184 F.2d 575, affirmed with the opinion by Mr. Justice Frankfurter in 1951, 342 U.S. 117, 72 S. Ct. 118, 96 L. Ed. 138.


3
The judgment of the district court will be affirmed.